

	

		III 

		109th CONGRESS

		1st Session

		S. 277

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Johnson (for

			 himself, Mr. DeWine, and

			 Mr. Harkin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to provide for direct access to audiologists for Medicare beneficiaries,

		  and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Hearing Health Accessibility Act of

			 2005.

		

			2.

			Direct access to qualified audiologists for Medicare

			 beneficiaries

			Section 1861(ll)(2) of the

			 Social Security Act (42 U.S.C.

			 1395x(ll)(2)) is amended by inserting before the period at the end the

			 following: , without regard to any requirement that the individual

			 receiving the audiology services be under the care of (or referred by) a

			 physician or other health care practitioner or that such services are provided

			 under the supervision of a physician or other health care

			 practitioner.

		

			3.

			Inclusion of audiology services as a part b medical service;

			 payment

			

				(a)

				In general

				Section 1861(s)(2) of the

			 Social Security Act (42 U.S.C.

			 1395x(s)(2)) is amended—

				

					(1)

					in subparagraph (Y), by

			 striking and at the end;

				

					(2)

					in subparagraph (Z), by

			 inserting and at the end; and

				

					(3)

					by adding at the end the

			 following new subparagraph:

					

						

							(AA)

							audiology services (as

				defined in subsection (ll)(2));

						.

				

				(b)

				Payment under the physician fee schedule

				Section 1848(j)(3) of such

			 Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(AA),

			 after (2)(W),.

			

			4.

			Construction; effective date

			

				(a)

				Construction

				Nothing in this Act shall be

			 construed to expand the scope of audiology services for which payment may be

			 made under title XVIII of the Social Security

			 Act on December 31, 2005.

			

				(b)

				Effective date

				The amendments made by this

			 Act shall take effect with respect to services furnished on or after January 1,

			 2006.

			

